DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Preliminary Amendment
Examiner acknowledges receipt of preliminary amendment/remarks filed 10/22/2020.  The remarks set forth are addressed herein below.  Claims 22-41 remain pending, Claims 22-41 are newly added, and Claims 1-21 have been currently canceled.  No new matter appears to have been entered.
Subject Matter Eligibility
In light of the 2019 PEG, claims 22-41 appear to meet the requirements of §101 as the claimed invention, although having claims directed to an abstract idea of limiting player spending in wagering games, appears to, under Step 2B, incorporate limitations that recite additional elements that amount to significantly more than the judicial exception.  For example, limitations incorporating a gaming controller (GC), a player tracking module (PTM), and a ticketing module (TM) and the GC, PTM, and TM components are limitations that recite additional elements that amount to significantly more than the judicial exception.
Claim Objections
Claim 27 is objected to because of the following informalities:  claim 27 ends with a semicolon.  Appropriate punctuation is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all 
Claim 22 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,817,851.  Although the claims at issue are not identical, they are not patentably distinct from each other because the inventions are directed to substantially similar subject matter.
The subject matter claimed in the instant application is fully encompassed in the referenced U.S. Patent and the referenced U.S. Patent and the instant application are claiming common subject matter, as follows: the instant application claim encompasses a cashless gaming method for displaying, by the TM processor via the TM display, as available for purchase by the player, fewer than all of the stored plurality of fixed price gaming tickets, wherein at least one of the plurality of fixed price gaming tickets is excluded from the display of available tickets in response to the predefined fixed value of the at least one fixed price gaming ticket exceeding a difference between the spending record of the player and the maximum spend limit of the player whereas the reference U.S. Patent claim is directed to a cashless gaming method for comparing, by the TM processor, a difference between the spending record of the player and the maximum spend limit of the player to each of i) a first predefined fixed value of a first fixed price gaming ticket ii) a second predefined fixed value of a second fixed price gaming ticket, and iii) a third predefined fixed value of a third fixed price gaming ticket, wherein the second predefined fixed value of the second fixed price gaming ticket is less than the first predefined fixed value of the first fixed price gaming ticket, and .
Claim 29 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,817,851.  Although the claims at issue are not identical, they are not patentably distinct from each other because the inventions are directed to substantially similar subject matter.
The subject matter claimed in the instant application is fully encompassed in the referenced U.S. Patent and the referenced U.S. Patent and the instant application are claiming common subject matter, as follows: the instant application claim encompasses a ticketing system for displaying, by the TM processor via the TM display, as available for purchase by the player, fewer than all of the stored plurality of fixed price gaming tickets, wherein at least one of the plurality of fixed price gaming tickets is excluded from the display of available tickets in response to the predefined fixed value of the at least one fixed price gaming ticket exceeding a difference between the spending record of the player and the maximum spend limit of the player whereas the reference U.S. Patent claim is directed to a ticketing system for comparing, by the TM processor, a difference between the spending record of the player and the maximum spend limit of the player to each of i) a first predefined fixed value of a first fixed price gaming ticket ii) a second predefined fixed value of a second fixed price gaming ticket, and iii) a third predefined fixed value of a third fixed price gaming ticket, wherein the second predefined fixed value of the second fixed price gaming ticket is less than the first .
Claim 34 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10,817,851.  Although the claims at issue are not identical, they are not patentably distinct from each other because the inventions are directed to substantially similar subject matter.
The subject matter claimed in the instant application is fully encompassed in the referenced U.S. Patent and the referenced U.S. Patent and the instant application are claiming common subject matter, as follows: the instant application claim encompasses a system for displaying, by the TM processor via the TM display, as available for purchase by the player, fewer than all of the stored plurality of fixed price gaming tickets, wherein at least one of the plurality of fixed price gaming tickets is excluded from the display of available tickets in response to the predefined fixed value of the at least one fixed price gaming ticket exceeding a difference between the spending record of the player and the maximum spend limit of the player whereas the reference U.S. Patent claim is directed to a system for comparing, by the TM processor, a difference between the spending record of the player and the maximum spend limit of the player to each of i) a first predefined fixed value of a first fixed price gaming ticket ii) a second predefined fixed value of a second fixed price gaming ticket, and iii) a third predefined fixed value of a third fixed price gaming ticket, wherein the second predefined fixed 
Claim 27 is not patentably distinct from at least claim 1 of the referenced U.S. Patent because the U.S. Patent claims are inclusive of the features recited in the instant claims (see at least limitation 10 of U.S. Patent claim 1).
Claim 33 is not patentably distinct from at least claim 8 of the referenced U.S. Patent because the U.S. Patent claims are inclusive of the features recited in the instant claims (see at least limitation 15 of U.S. Patent claim 8).
Furthermore, claims 23-26, 28, 30-32, and 35-41 of the instant application contain substantially identical claimed subject matter to claims 2-4, 6, 7, 9-11, and 13-19 of the referenced U.S. Patent.
Prior Art
No prior art has been applied to claims 22-41.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure and is listed on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE E LEICHLITER whose telephone number is (571)270-7109. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571)272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHASE E LEICHLITER/Primary Examiner, Art Unit 3715